 

ChoiceOne Financial Services, Inc. 10-Q [cofs-10q_033116.htm]

Exhibit 10.1 

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) is made by CHOICEONE
FINANCIAL SERVICES, INC., a Michigan corporation (the “Corporation”), and KELLY
J. POTES, an individual residing in Sparta, Michigan (“Executive”) as of this
Friday May 13th 2016 (the “Effective Date”). Any reference to the Corporation
shall jointly include the Bank and any Affiliate, each as defined below.

WHEREAS, the Corporation operates a wholly owned commercial banking subsidiary,
ChoiceOne Bank (the “Bank”), which is engaged in the general business of
banking; and

WHEREAS, the Board of Directors of the Corporation believes that the future
services of Executive will be of great value to the Corporation and Bank; and

WHEREAS, the Board of Directors of the Corporation has determined that it is in
the best interests of the Corporation and its shareholders to secure Executive’s
continued services and to ensure Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control of
the Corporation, without concern as to whether Executive might be hindered or
distracted by personal uncertainties and risks created by any such possible
Change in Control, and to encourage Executive’s full attention and dedication to
the Corporation and the Bank, the Board of Directors has authorized the
Corporation to enter into this Agreement.

NOW, THEREFORE, the parties agree as follows.

1.

Effective Date and Term. The initial term of this Agreement shall be a period of
three years commencing on the Effective Date, subject to earlier termination as
provided in this Agreement. Beginning on the first anniversary of the Effective
Date, and on each anniversary thereafter, the term of this Agreement shall be
extended for a period of one year in addition to the then-remaining term, unless
the Corporation has given notice to the Executive, or the Executive has given
notice to the Corporation, in writing at least 90 days prior to such anniversary
that the term of this Agreement shall not be extended further; if such notice is
given, this Agreement will expire at the end of the then-remaining term.
References in this Agreement to the “Term” of this Agreement shall refer to both
such initial term and such extended terms.; provided, however, that:

(a)

except for termination as provided above pursuant to notice from Executive to
the Corporation, this Agreement will not terminate during an Active Change in
Control Proposal Period, even if the Corporation has given Executive notice of
intention to terminate this Agreement;

(b)

except for termination as provided above pursuant to notice from Executive to
the Corporation, upon the occurrence of a Change in Control the term of this
Agreement shall automatically be extended until the second anniversary of the
effective date of the Change in Control, even if the Corporation has given
Executive notice of intention to terminate this Agreement; and

 



 

 

(c)

termination of this Agreement shall not affect the obligations of either party
accrued before termination of this Agreement, Executive’s obligations under
Section 5, 6 or 7, or the obligations of the parties under Section 12 or 14.

2.

Change in Control Severance Payment. The Corporation will make the payments
provided for in this Section 2 (the “Severance Pay”) if Executive’s employment
is terminated in a manner that constitutes a “separation from service” as that
term is defined by Section 409A of the Internal Revenue Code (the “Code”) due
to: (A) Executive terminating employment for Good Reason, or (B) the Corporation
terminating Executive’s employment for any reason other than for Cause, and such
termination of employment occurs either (i) during the Term of this Agreement
following the date of a Change in Control or (ii) during the Term of this
Agreement during an Active Change in Control Proposal Period, whether or not at
the request of the acquirer. If Executive’s employment terminates during an
Active Change in Control Proposal Period in a manner qualifying Executive for
Severance Pay, the Corporation will pay Executive the Severance Pay following
the date of the Change in Control as provided in this Section 2.

(a)

Amount and Payment of Cash Severance. The Corporation will pay Executive a lump
sum equal to three times Executive’s base salary, as determined immediately
preceding the Change in Control or immediately preceding the date of Executive’s
termination if Severance Pay is paid upon a termination during an Active Change
in Control Proposal Period, and disregarding any reduction in base salary that
constitutes Good Reason. The lump sum will be paid in the Corporation’s first
payroll period that occurs on or after thirty (30) days following the date of
the Change in Control.

(b)

Health Coverage Payment. The Corporation will pay Executive a monthly amount
equal to the Corporation’s contribution towards Executive’s then current
employee and dependent health, prescription drug and dental coverage elections
until the end of the Term of this Agreement. If Executive is not enrolled in the
Corporation’s health, prescription drug and dental plans, then the monthly
amount will be equal to the Corporation’s contribution towards family coverage
for such plans determined at the time employment terminates. Although the right
to payment under this paragraph is based on the Corporation’s health,
prescription drug and/or dental plan at the time employment terminates and is
intended to fund payment for health coverage, the monthly payments are not
required to be used for health coverage and Executive may use the monthly
payments for any purpose.

(c)

Accelerated Vesting. Any stock options, stock appreciation rights, restricted
stock, restricted stock unit or similar equity awards that have been awarded to
Executive and are unvested at the time of Executive’s termination of employment
will be immediately 100% vested and exercisable as of the effective time of a
Change in Control.

(d)

[Automobile Allowance. The Corporation will pay Executive an automobile
allowance of Six Hundred Dollars ($600.00) per month until the end of the Term
of this Agreement.]

 

-2-

 

 

(e)

Conditions to Severance Pay. To be eligible for Severance Pay, Executive must
meet the following conditions: (i) Executive must comply with Executive’s
obligations under this Agreement that continue after termination of employment;
and (ii) Executive must resign upon written request by the Corporation from all
positions with or representing the Corporation, including but not limited, to
membership on boards of directors; and (iii) Executive must enter into, and not
revoke, an agreement in form reasonably acceptable to the Corporation that
releases the Corporation or an Affiliate and any officer, director, agent,
employee, shareholder, or other representative of the Corporation or an
Affiliate from any and all claims of Executive except for claims or rights
relating to: (A) this Agreement; (B) unpaid salary through the employment
termination date; (C) unpaid expense reimbursements for authorized business
expenses incurred before the employment termination date; (D) any equity plans;
(E) benefit plans (for example, to convert life insurance); (F) any rights under
the terms of any qualified retirement plan covering Executive; and (G) rights of
indemnification under the Corporation’s Articles of Incorporation or Bylaws or
any agreement to which the Corporation is a party. In addition, the release does
not affect Executive’s right to cooperate in an investigation by the Equal
Employment Opportunity Commission.

(f)

Reductions to Severance Pay. Executive will receive the Severance Pay
notwithstanding any other earnings that Executive may have and without offset of
any kind except that the Corporation has the right to deduct from the Severance
Pay any income, payroll or other taxes required to be deducted from such
payments.

(g)

Death. No payments shall be due upon Executive’s death while employed by the
Corporation. If Executive’s employment terminates in a manner that entitles
Executive to Severance Pay under this Agreement and then Executive dies before
receiving all of the benefits payable under this Agreement, the payments
provided for under Section 2(a) and (b) will continue to Executive’s then
surviving spouse, or if none, to Executive’s estate.

3.

Definitions.

(a)

Active Change in Control Proposal Period. “Active Change in Control Proposal
Period” means any period:

(i)

during which the Board of Directors of the Corporation has authorized
solicitation by the Corporation of offers or expressions of interest for a
transaction which, if consummated, would constitute a Change in Control; or

(ii)

during which the Corporation has received a proposal for a transaction which, if
consummated, would constitute a Change in Control, and the Board of Directors
has not determined to reject such proposal without any counter-offer or further
discussions; or

 

-3-

 

 

(iii)

during which any proxy solicitation or tender offer with regard to the
securities of the Corporation is ongoing, if the intent of such proxy
solicitation or tender offer is to cause the Corporation to solicit offers for
or enter into a transaction that would constitute a Change in Control.

(b)

Affiliate. “Affiliate” means any organization controlling, controlled by or
under common control with the Corporation.

(c)

Cause. “Cause” means termination of Executive’s employment for only the
following reasons:

(i)

Willful misconduct materially adverse to the Corporation or an Affiliate;

(ii)

Willful breach of a fiduciary duty involving personal profit;

(iii)

Willful violation of any law, rule, or regulation materially relating to the
operation of the Corporation or an Affiliate;

(iv)

The order of any court or supervising agency with jurisdiction over the affairs
of the Corporation or an Affiliate; or

(v)

Executive’s intentional violation of any material provision of this Agreement,
if Executive fails to cure the breach within a reasonable time after written
notice from the Corporation’s Board of Directors informing Executive of the
breach.

For purposes of this Agreement, no act or failure to act on Executive’s behalf
shall be considered “willful” or “intentional” unless done, or admitted to be
done, by Executive not in good faith and unless Executive knew or should have
known that the action or omission was not in, or was opposed to, the best
interests of the Corporation or an Affiliate; provided, that any act or omission
to act on Executive’s behalf in reliance upon an opinion of counsel to the
Corporation shall not be deemed to be willful or intentional. Executive shall
not be deemed to have been terminated for Cause unless or until there shall have
been delivered to Executive a copy of a certification of a majority of the
non-officer members of the Corporation’s Board of Directors finding that, in the
good faith opinion of such majority, Executive was guilty of conduct deemed to
be Cause and specifying the details thereof, after reasonable notice to the
Executive and an opportunity for Executive, together with Executive’s counsel,
to be heard before such majority. No such determination of the Board shall
affect Executive’s right to determination through the legal system of whether
there was in fact Cause for termination.

(e)

Change in Control. A “Change in Control” shall be deemed to have occurred as of
the first day that there is a change in the ownership, the effective control, or
the ownership of a substantial portion of the assets of the Corporation within
the meaning of Treasury Regulation Section 1.409A-3(g)(5), as amended.

 

-4-

 

 

(g)

Good Reason. “Good Reason” means:

(i)

A material reduction in Executive’s base salary, other than a reduction that is
generally applicable to all of the Corporation’s senior executive officers.

(ii)

A material demotion or other adverse change made by the Corporation in
Executive’s status or position as a senior executive officer of the Corporation
or an Affiliate;

(iii)

The assignment to Executive of any duties or responsibilities which are
materially inconsistent with such status or position, or a material reduction in
the duties and responsibilities previously exercised by Executive;

(iv)

The imposition of any requirement, whether by relocation of the Corporation’s
offices or otherwise, that Executive perform Executive’s normal day-to-day
duties and responsibilities outside of an area within a thirty (30) mile radius
of Sparta, Michigan;

(v)

Failure of the Corporation to elect Executive as President of the Corporation or
as President and a director of the Bank; or

(vi)

Material breach by the Corporation of any material provision of this Agreement,
if the Corporation fails to cure the breach within a reasonable time after
Executive has given the Corporation’s Board of Directors written notice of the
breach.

Before terminating employment for Good Reason, Executive shall give written
notice to the Corporation’s Board of Directors of the act or omission
constituting Good Reason, within 60 days after the occurrence of such act or
omission. If the Board of Directors promptly corrects such act or omission, and
takes reasonable measures to prevent its recurrence, Executive shall not be
entitled to terminate employment for Good Reason. Otherwise, Executive may
terminate the employment for Good Reason within 60 days after such notice to the
Board of Directors. If Executive fails to give notice as provided above,
Executive may not terminate employment for Good Reason on account of such act or
omission.

4.

Parachute Cap. Notwithstanding anything in this Agreement to the contrary, any
payment, benefit, or amount payable or benefit to be provided to Executive
pursuant to this Agreement that is a “Parachute Payment” as defined in Section
280G(b)(2) of the Code, will be reduced to the extent necessary so that the
benefits payable or to be provided to Executive under this Agreement that are
treated as Parachute Payments as well as any payments or benefits provided
outside of this Agreement that are so treated will not cause the Corporation to
have paid an “Excess Parachute Payment” as defined in Section 280G(b)(1) of the
Code. If it is established that an “Excess Parachute Payment” has occurred or
will occur under this Agreement or otherwise, the Corporation will reduce the
amount of any remaining Parachute Payments to be made to ensure that the total
payments to Executive do not exceed 2.99 times Executive’s “base amount” as
defined in Section 280G(b)(3) of the Code. If payments are to be reduced under
this Section, they shall be reduced in the following order: the automobile
allowance under Section 2(d) first, followed by the monthly payments under
Section 2(b), followed by the salary continuation under Section 2(a). If
payments must be reduced under this paragraph, the reduction will be implemented
by reducing the number of months for which payment will be made following
termination of employment.

 

-5-

 

 

5.

Confidentiality, Return of Property. Executive has obtained and may obtain
confidential information concerning the business, operations, financial affairs,
organizational and personnel matters, policies, procedures and other non-public
matters of the Corporation, and those of third-parties related to their
transaction of business with the Corporation, which information is not generally
disclosed to persons not employed by the Corporation. Such information (referred
to herein as the “Confidential Information”) may have been or may be provided in
written form or orally. Executive shall not disclose to any other person the
Confidential Information at any time during or after termination of employment,
except that during employment Executive may use and disclose Confidential
Information as reasonably required by Executive’s employment. Upon termination
of employment, Executive will deliver to the Corporation any and all property
owned or leased by the Corporation and any and all Confidential Information (in
whatever form) including without limitation all customer lists and information,
financial information, business notes, business plans, documents, keys, credit
cards, computers, mobile phones, tablets and other Corporation-provided
equipment. Executive’s commitments in this Section will continue in effect after
termination of employment and after termination of this Agreement. The parties
agree that any breach of Executive’s covenants in this Section would cause the
Corporation irreparable harm, and that injunctive relief would be appropriate.

6.

Inventions, Discoveries and Improvements. Executive hereby agrees to assign and
transfer to the Corporation, its successors and assigns, Executive’s entire
right, title and interest in and to any and all inventions, discoveries, trade
secrets and improvements thereto which Executive may discover or develop, either
solely or jointly with others, during Executive’s employment and for a period of
one year after termination of such employment, which would relate in any way to
the business of the Corporation, together with all rights to letters patent,
copyrights or trademarks which may be granted with respect thereto. Immediately
upon making or developing any invention, discovery, trade secret or improvement
thereto, Executive shall notify the Corporation thereof and shall execute and
deliver to the Corporation, without further compensation, such documents as may
be necessary to assign and transfer to the Corporation Executive’s entire right,
title and interest in and to such invention, discovery, trade secret or
improvement thereto, and to prepare or prosecute applications for letters patent
with respect to the same in the name of the Corporation. Executive’s obligations
under this Section 6 shall continue in effect, as to inventions, discoveries and
improvements covered by this Section 6, notwithstanding any termination of
employment or this Agreement.

 

-6-

 

 

7.

Noncompetition and Nonsolicitation.

(a)

In view of Executive’s importance to the success of the Corporation, Executive
and the Corporation agree that the Corporation would likely suffer significant
harm from Executive’s competing with the Corporation during employment and for
some period of time thereafter. Accordingly, Executive agrees that Executive
shall not engage in any Prohibited Activity either: (A) while employed by the
Corporation; or (B) if Executive’s employment is terminated during the Term of
this Agreement following a Change in Control, during the Non-Competition Period
(as defined below). “Prohibited Activity” means directly or indirectly (i)
soliciting or offering services or products competitive to those offered by or
through the Corporation or any of its Affiliates to any Customer; or (ii)
inducing any employee of the Corporation or any Affiliate to leave his or her
employment. “Customer” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
who, at any time while Executive was employed by the Corporation, (a) was a
customer of the Corporation or any Affiliate; or (b) was identified by the
Corporation or any Affiliate as a potential customer. Notwithstanding the
preceding sentence, Executive shall not be prohibited from owning less than one
percent (1%) of any class of publicly traded securities. For purposes of this
Section 7 the term “Non-Competition Period” shall continue for a period of
eighteen (18) months after termination of Executive’s employment. If Executive
is in breach of Section 7, then the Non-Competition Period will be extended for
a period equal to the duration of Executive’s breach.

(b)

The parties agree that nothing herein shall be construed to limit or negate that
common law of torts or trade secrets where it provides broader protection than
that provided herein.

(c)

If Executive’s employment is terminated during the Term of this Agreement by the
Corporation for Cause, by Executive for any reason other than Good Reason during
an Active Change in Control Proposal Period, or by Executive for any reason
before an Active Change in Control Proposal Period, such that no benefits are
payable under this Agreement, Executive’s obligations under this Section shall
not survive termination of this Agreement.

8.

Successors; Binding Agreement.

(a)

This Agreement shall not be terminated by any merger or consolidation of the
Corporation whereby the Corporation is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Corporation. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the surviving or resulting
corporation or the person or entity to which such assets are transferred.

(b)

The Corporation agrees that concurrently with any merger, consolidation or
transfer of assets constituting a Change in Control, it will cause any successor
or transferee unconditionally to assume, by written instrument delivered to
Executive (or Executive’s beneficiary or estate), all of the obligations of the
Corporation hereunder. Failure of the Corporation to obtain such assumption
prior to the effective date of any Change in Control shall be a material breach
of the Corporation’s obligations to Executive under this Agreement that
constitutes Good Reason.

 

-7-

 

 

(c)

This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive shall die while any amounts
would be payable to Executive hereunder had Executive continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to such person or persons appointed in writing by
Executive to receive such amounts or, if no person is so appointed, to
Executive’s estate.

9.

Notice. For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or received by facsimile transmission or two (2)
days after deposit in the United States mail, certified and return receipt
requested, postage prepaid, addressed as follows:

If to the Corporation: ChoiceOne Financial Services, Inc.   109 E. Division  
Sparta, MI 49345   Att: Chairman of the Board     If to Executive: Kelly J.
Potes   109 E. Division   Sparta, MI 49345

Either party may change its address for notices by notice to the other party.

10.

Amendment and Waiver. No provisions of this Agreement may be amended, modified,
waived or discharged unless the waiver, modification, or discharge is authorized
by the Corporation’s Board of Directors, or a committee of the Board of
Directors, and is agreed to in a writing signed by Executive and by the Chairman
of the Board of Directors of the Corporation. No waiver by either party at any
time of any breach or non-performance of this Agreement by the other party shall
be deemed a waiver of any prior or subsequent breach or non-performance.

11.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect. If a court of
competent jurisdiction ever determines that any provision of this Agreement
(including, but not limited to, all or any part of the non-competition covenant
in this Agreement) is unenforceable as written, the parties intend that the
provision shall be deemed narrowed or revised in that jurisdiction (as to
geographic scope, duration, or any other matter) to the extent necessary to
allow enforcement of the provision. The revision shall thereafter govern in that
jurisdiction, subject only to any allowable appeals of that court decision.

12.

Arbitration. Any controversy or claim arising out of, or relating to this
Agreement, or the breach thereof, will be settled by arbitration before a single
arbitrator in a hearing to be held in Kent County, Michigan, in accordance with
the then existing rules of the American Arbitration Association, and judgment
upon the award rendered may be entered in any court having jurisdiction thereof.

 

-8-

 

 

13.

Entire Agreement. No agreements or representations, oral or otherwise, express
or implied, with respect to Executive’s employment with the Corporation or any
of the subjects covered by this Agreement have been made by either party that
are not set forth expressly in this Agreement, and this Agreement supersedes any
other agreements on the subjects covered by this Agreement; provided, however,
except as expressly modified hereby, this Agreement shall not affect Executive’s
rights under retirement and health and welfare plans in which Executive
participates which are maintained by the Corporation or any Affiliate. This
Agreement does not provide Executive any right to continued employment with the
Corporation or any Affiliate and does not in any way affect the right of the
Corporation to terminate Executive’s employment at any time with or without
Cause.

14.

Governing Law. The validity, interpretation, and construction of this Agreement
are to be governed by Michigan laws, without regard to choice of law rules. The
parties agree that any judicial action involving a dispute arising under this
Agreement will be filed, heard and decided in the Kent County Circuit Court. The
parties agree that they will subject themselves to the personal jurisdiction and
venue of such court, regardless of where Executive or the Corporation may be
located at the time any action may be commenced. The parties agree that the
location specified above is a mutually convenient forum and that each of the
parties conducts business in Kent County.

15.

Counterparts. This Agreement may be signed in original or by fax in
counterparts, each of which shall be deemed an original, and together the
counterparts shall constitute one complete document.

16.

Section 409A. This Agreement is intended to be exempt from Section 409A of the
Internal Revenue Code to the greatest extent possible partially as providing for
short-term deferrals under Treasury Regulation § 1.409A-(b)(4) and partially as
an involuntary separation pay plan under Treasury Regulation § 1.409A-1(b)(9),
and shall be interpreted and operated consistently with those intentions. To the
extent Section 409A is found to be applicable to this Agreement, this Agreement
is to be interpreted to comply with Section 409A and shall be interpreted and
operated consistently with those intentions, including but not limited to, any
applicable six-month delay in payment if Executive is a specified employee of
the Corporation.

The parties made this Agreement effective as of the date first written above.

CHOICEONE FINANCIAL SERVICES, INC.

By: /s/ Paul L. Johnson   /s/ Kelly J. Potes  

Paul L. Johnson

Chairman of the Board of Directors

  Kelly J. Potes           “Corporation”   “Executive”

 

-9-